Beck, J.
1. tax sale and deed: validity: action to set co very of" taxes paid. I. Plaintiffs claim the title of the land under the patent title, and defendants claim under tax sales and
deeds. The tax title was held void by the dis- . . tnct court, and a ludgment was entered against % ° 0 plaintiff for the amount of taxes paid by defendants, with interest, costs and penalties, as in case of redemption from a tax sale. Certain questions involving the validity of the tax titles, and the right of defendants to recover the taxes paid by them, with penalties, which arose in Barke v. Early, ante, 273, are present in this case. The decree of the district court accords with our decision in that case, which we follow in this, affirming the ruling of the court below upon these questions.
2. acknowl-sufficiency of: when not determined, II. A deed was introduced by plaintiff in support of their claim of title, which was executed in the state of Ohio, and acknowledged before the judge of a court of probate. Defendants insist that the certificate of 1 7 , , acknowledgment is detective, tor the reason that it does not disclose the title of the court or person taking the acknowledgment, as required by Code, § 1958. "We find it unnecessary to decide the question involved in this objection, for the reason that, as we understand the abstract, the deed is not a necessary link in plaintiff’s title.
*2853. jukisdtc-ícnowudé-statutemnst be complied. with. *284III. The defendants rely upon an adjudication quieting *285the title of "the land in two of them. It was had in an action brought against certain persons under whom plaintiffs in their action claim title. It was shown that two of these persons were dead , . . . . wiien the action was brought. But it is claimed that, as the action was brought against unknown owners of the land, their heirs, who were unknown, are bound bj the adjudication. Actions are authorized by our statute to be brought against unknown defendants. (Code, §§ 2622-2625.) But the provisions are not shown to have been followed in the proceedings, especially the requirements that the petition shall be sworn to, the notice shall be approved by the court before it is published, and its publication shall be ordered by the -court in a newspaper therein designated. These provisions not having been complied with, the court acquired no jurisdiction of the unknown defendants.
4. tax sale and cleocl: invalid: recovery o£ taxes paid. IT. It-is claimed by plaintiffs that some of the faxes for which defendants recovered were paid by strangers to the proceedings, and that it is not shown that they assigned their claim therefor to defendants. But we think the evidence shows that these taxes were paid for and on account of the holder of the tax title, or his assignor or grantor.
6. PRACTICE in supreme court: duty of counsel in causes. "V". It is proper here to remark upon and condemn the exceedingly confused and obscure manner in which this case, as well as others of like' character, involving the . . _ _. same questions, are presented to us. febb Hooper .J- M gae uounty Ba'nlc, ante, 280. Counsel seem to forget that the duty is imposed upon them to aid the court in acquiring a knowledge of the facts, and an understanding of the principles, upon which the claim of the parties is based. ¥e hope that, if any more tax-title cases involving like facts and questions are presented, counsel will be careful not to pattern after efforts in these cases, but will rather labor to present them clearly and without confusion.
The judgmeut of the district court is, on both appeals,
Affirmep.